Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered September 29, 2006. The order, among other things, conditionally granted defendant’s motion to hold a nonparty witness in contempt and granted defendant’s cross motion to compel the production of certain documents.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Plastic Surgery Group of Rochester, LLC v Evangelisti (39 AD3d 1265 [2007]). Present—Scudder, P.J., Centra, Lunn, Peradotto and Pine, JJ.